Citation Nr: 0932817	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active duty service from June 1973 to January 
1980 and from December 1990 to April 1991.  The record also 
showed periods of active and inactive duty for training from 
1980 to 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied entitlement to service connection for bipolar disorder 
and nonservice-connected pension.  In May 2007, the Veteran 
submitted a notice of disagreement and timely perfected his 
appeal in December 2007.  The Board notes that in a December 
2007 rating decision, the RO granted entitlement to 
nonservice-connected pension.  In view of the foregoing, this 
issue has been resolved and is not before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that his current psychiatric disorder 
was first manifested in service while he was training to be a 
pilot in the Navy in 1973.  He testified that he had mood 
swings during training and "washed out" of flight school, 
but was eventually reinstated to flight status and served in 
the Navy for six and a half years until he resigned in 1979.  
After service, he worked as a pilot with American Airlines 
and also joined the Air Force Reserves, serving until 1995.  
The Veteran testified that he was hospitalized for depression 
at a private facility sometime in 1980 or 1981, and that his 
current treating physician told him that his bipolar disorder 
was related to service.  

Historically, the Veteran's service treatment records from 
June 1973 to January 1980 were silent for any complaints, 
treatment, abnormalities, or diagnoses referable to any 
psychiatric problems.  Similarly, the Veteran made no mention 
of any psychiatric problems on an "AFF" examination for 
Reserve service in September 1980, or on an annual 
examination in October 1981, and no pertinent abnormalities 
were noted on either examination.  On an annual Reserve 
examination in October 1983, the Veteran reported a history 
of treatment for situational depression at a private hospital 
in 1982.  However, no pertinent abnormalities were noted on 
Reserve examinations in October 1983, or on subsequent annual 
reserve examinations in 1986, 1987, 1989.  Private medical 
reports dated in August 1990, showed an eight year history of 
mood swings cycling about every two weeks.  The 
impression/diagnoses included possible bipolar disorder Type 
II, or possible cyclothymic disorder.  The records indicated 
that the Veteran was started on Lithium at that time, with 
good results.  

The service personnel and treatment records showed that the 
Veteran was recalled to active duty in December 1990, and 
underwent a psychiatric evaluation to determine whether he 
was deployable for Operation Desert Shield.  The assessment 
at that time was possible cyclothymia.  The examiner 
indicated, in essence, that as there was no history of 
clinically significant depression, the diagnosis of bipolar 
disorder Type II, was doubtful.  The Veteran was cleared for 
deployment with instructions to carry Lithium in the unlikely 
chance that he might develop manic symptoms.  The service 
treatment records showed no further complaints, treatment, or 
abnormalities referable to any psychiatric problems during 
service, and the Veteran was discharged from the reserves in 
1995.  

VA outpatient notes showed that the Veteran was seen for 
various maladies, including periodic manic symptoms on 
numerous occasions from 2005 to 2007.  A VA QTC examination 
in August 2007, included the diagnosis of bipolar disorder.  
However, the examiner did not offer any opinion or assessment 
as to the etiology of the Veteran's diagnosis.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record does not show any signs 
or symptoms referable to any psychiatric problems during the 
Veteran's period of active service from 1973 to 1980.  The 
Veteran was reportedly treated for psychiatric problems at a 
private hospital sometime in 1982, and was later diagnosed 
with possible bipolar disorder Type II or possible 
cyclothymic disorder in August 1990, prior to his recall to 
active service in December 1990.  Parenthetically, the Board 
notes that while the Veteran was provided additional time by 
the undersigned to obtain the 1982 private treatment records 
and submit them to the Board, no records have been received.  
The Board notes that the duty to assist is not always a one-
way street.  If the Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

In any event, the evidence shows that the Veteran had some 
type of psychiatric abnormality when he was recalled to 
active service in December 1990.  As such, the question 
before the Board is whether the Veteran had a pre-existing 
psychiatric disorder at the time of his acceptance for active 
service in December1990 and, if so, whether the disorder 
underwent an increase or was otherwise aggravated during his 
four months of active service beyond the normal progression 
of the disease process.  If the Veteran did not have a pre-
existing disorder, then the question is whether any current 
psychiatric disorder had its onset in service or is otherwise 
related to service.  


Given the medical complexity of this case, the Board finds 
that the August 2007 QTC examination was inadequate and that 
further development of the record is necessary prior to 
appellate review.  Where, as here, the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all healthcare 
providers who treated him for any 
psychiatric problems from 1973 to the 
present.  Of particular interest are any 
treatment records from St. Francis 
Hospital, Tulsa, Oklahoma, and from Drs. 
"Inbody" and "Loscoco" for treatment 
in 1981/1982.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  

2.  The Veteran should be afforded a VA 
psychiatric examination with an 
appropriate expert to determine the 
etiology and, if feasible, date of onset 
of his current psychiatric disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  If 
the examiner is unable to render a 
determination as to the etiology of any 
identified psychiatric disorder, she/he 
should so state and indicate the reasons.  
The psychiatrist should provide an 
opinion as to the following questions:  

I.  Is it at least as likely as not 
that any current identified 
psychiatric disorder was manifested 
in or is otherwise related to the 
Veteran's service from 1973 to 1980?  

II.  If not, is it at least as 
likely as not that the Veteran had a 
psychiatric disorder that preexisted 
his military service in December 
1990?  

III.  If there was an increase 
during service in 1990/91, is it at 
least as likely as not that any 
increase was due to the natural 
progress of the disease OR was the 
increase due to aggravation of the 
pre-service disorder?  

IV.  If there was an increase during 
service, is it at least as likely as 
not that any increase was due to the 
natural progress of the disease?  

V.  If a psychiatric disorder did 
not pre-exist service, is it at 
least as likely as not that any 
current psychiatric disorder was 
first manifested in or is otherwise 
related to service in 1990/91?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravation" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC should determine whether the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  See 38 C.F.R. § 4.2 
(2008).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).  

